Cite as 2013 Ark. App. 614

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-487


ST. JOHN’S REGIONAL HEALTH                       Opinion Delivered October 30, 2013
CENTER and SISTERS OF MERCY
HEALTH                                           APPEAL FROM THE ARKANSAS
                     APPELLANTS                  WORKERS’ COMPENSATION
                                                 COMMISSION
V.                                               [NO. G202264]


GREGORY D. BARTLETT
                                 APPELLEE        REBRIEFING ORDERED



                               ROBIN F. WYNNE, Judge


       Appellee Gregory D. Bartlett worked for appellants as a paramedic when he injured

his right knee on the evening of January 4, 2012. The Commission found that Bartlett had

proved that he had sustained a compensable injury and that he was entitled to medical and

temporary total-disability benefits; the employer now appeals, arguing that substantial

evidence does not support the Commission’s decision. We cannot reach the merits of

appellants’ arguments because we must order rebriefing.

       First, the addendum does not include appellee’s medical records, which are instead

abstracted. Rule 4-2(a)(8) of the Rules of the Arkansas Supreme Court and Court of Appeals

requires that the addendum include “any document essential to an understanding of the case

and the issues on appeal.” We hold that the medical records in a workers’ compensation case

in which compensability is at issue are essential to an understanding of the case and must be
                                 Cite as 2013 Ark. App. 614

included in the addendum. In addition, we note that the abstract is not in first person, as

required by Rule 4-2(a)(5)(B).

       Appellants have fifteen days from the date of this order to file a substituted brief that

conforms with our rules. Ark. Sup. Ct. R. 4-2(b)(3). We emphasize that the examples we

have noted are not to be taken as an exhaustive list of deficiencies; counsel should carefully

review the rules and ensure that no other deficiencies exist.

       Rebriefing ordered.

       GLOVER and VAUGHT, JJ., agree.

       McAnany, Van Cleave & Phillips, P.C., by: Patricia L. Musick and Christopher S. Moberg,

for appellants.

       Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellee.




                                               2